LAWSON, Justice.
Herman Lawhorn has filed here his petition for writ of certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Lawhorn v. State.
Our review is limited to the holdings of the Court of Appeals which are argued in brief filed with the petition for the writ of certiorari. Atlantic Coast Line R. Co. v. Vise, 262 Ala. 329, 78 So.2d 661.
The brief filed here in support of the petition for certiorari challenges the opinion of the Court of Appeals in only two respects: (1) In holding that the evidence was sufficient to support the verdict of the jury; and (2) in holding that the trial court did not abuse its discretion in permitting James F. Hall, a son of deceased, to testify on behalf of the State although he had been present in the courtroom during the examination of other witnesses.
In respect to the first ground argued for error, it is sufficient to say that we will not review the findings of the Court of Appeals on the question of the weight of the evidence. Lassiter v. State, 263 Ala. 618, 83 So.2d 369; Littlefield v. State, 258 Ala. 532, 63 So.2d 573; Royal Ins. Co. v. Story, 252 Ala. 275, 40 So.2d 724; Consford v. State, 200 Ala. 23, 75 So. 335; Brannon v. State, 191 Ala. 29, 67 So. 1007.
The second challenge for error is equally untenable. The question of whether the trial court abused its discretion in permitting a witness to testify wlu> was not under the rule and who had heard other witnesses testify was for the Court of Appeals, not the Supreme Court, to determine. See Waller v. State, 242 Ala. 90, 4 So.2d 917.
Certiorari is denied and the petition dismissed.
Writ denied.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.